Title: To James Madison from Thomas Jefferson, 24 September 1824
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Sep. 24. 1824
        
        I have got thro’ my catalogue except the Alphabet and send you the result. The inclosed table shews the number, size, and cost of the whole and it’s parts. 6860. vols will cost 24.076 D. or 3½ D. a vol. on an average of all sizes. If we get our 50. M D and also if 10.000 would do for apparatus,

there would remain 16.000. to invest in stock. This would give us 1000 D. a year for ever which beginning with such a nucleus as this would make and keep our library what it should be. Charlottesville is preparing for La Fayette. As he will see you at your own house we shall hope you will come here with him. But in the mean time you will be with us as a Visitor a day or two before the 4th. Affectionately yours
        
          Th: J.
        
      